DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a signal receiving circuit, comprising: a reset circuit having an input terminal connected to a reference signal line for providing a reference voltage signal, a control terminal connected to a reset signal line providing a reset signal, and an output terminal connected to a collection node, the reset circuit being configured to control a voltage of a signal at the collection node under control of the reset signal; and an output circuit having an input terminal connected to the collection node, the output circuit being configured to accumulatively amplify the signal at the collection node and output the amplified signal at an output terminal of the signal collection circuit, wherein the reset circuit comprises a first transistor and a second transistor, wherein the first transistor has a gate connected to the reset signal line, a first electrode connected to the reference signal line, and a second electrode connected to the collection node; and the first transistor is configured to compensate for the voltage of the signal at the collection node with the reference voltage signal, wherein the second transistor has a gate connected to the reset signal line, a first electrode connected to the reference signal line, and a second electrode connected to the collection node, and wherein the first transistor is a depleted thin film transistor, and the second transistor is an enhanced thin film transistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627